DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner was unable to find prior art that teaches the limitations within a reasonable amount of references.  In particular, no applicable prior art was found for limitation “…querying, by the server computer, the at least one third party computer for an activity metric criterion associated with the user in the form of a binary yes or no result based on a threshold and the activity data”.  While reference Barnett disclosed financial institutions detecting health-related activity including measurements from fitness devices (see at least Para. [0030]), Barnett, or any of the other cited references, do not disclose receiving a simple “yes or no” response regarding if a user of the fitness device has overcame a particular activity threshold.  Therefore the claims are found to be novel.
Reconsideration of the claim language resulted in the 101 rejection being overcome.  It was found that the user device (i.e. smartwatch) in communication with a POS that is in communication with a server that in turn is in communication with a third-party computer, offer-provider computer, and authorization entity (see Fig. 1), goes beyond well-understood, routine, conventional activity.  Therefore, the claims are patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681